nts. Order of the Supreme Court, Queens County, entered August 22, 1979, affirmed, without costs or disbursements. No opinion. The examinations shall proceed at the place designated in the order under review at a time to be fixed in a written notice of not less than 10 days, to be given by defendants, or at such other time and place as the parties may agree. Defendants’ time to serve the notice is extended until 10 days after service upon them of a copy of the order to be made hereon, together with notice of entry thereof. Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.